Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 1 of 7




                          EXHIBIT B
Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 2 of 7
Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 3 of 7
Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 4 of 7
Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 5 of 7
Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 6 of 7
Case 18-31185   Doc 32-2 Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                      B - Motion for Sanctions Page 7 of 7
